Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  1/16/2019. The instant application has claims 1-20 pending. The system, method and medium for providing universal policy across data centers. There a total of 20 claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 15-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed system could be implemented exclusively in software see Spec. Par. 0061. .The Examiner recommends including a memory following comprising, i.e. the first limitation includes a memory followed by the rest of limitations.  See MPEP 2106 citation found below.

Non-limiting examples of claims that are not directed to one of the statutory categories:
v. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77;
vii. data per se, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014).

The Examiner further notes that  “processor” used in the computer security arts, this term processor should often be interpreted as software.  When that is the case and we are making a 101 rejection in a machine or manufacture claim because the specification fails to provide a special definition that the processor must be hardware and the claim itself based on context fails to limit the processor to hardware.  The common definition found in Microsoft Computer Dictionary by Microsoft Press for processor; and Merriam Webster definition of processor includes an computer program only interpretation.  https://www.merriam-webster.com/dictionary/processor . Thus the Examiner recommends including memory, rather than processor alone to overcome the instant rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8959226 to Arrowood in view of US Patent 9444847 to Zhang.

Regarding Claim 1, 8, 15,  Arrwowood discloses A method for enforcing universal security policies across data centers, comprising: receiving, from a user, a first universal security policy (USP) related to a first universal policy group(Fig. 4 item Group X , Group Y, Group Z & Col 8 Ln 46-59, the policy and rules for that workgroup); identifying a first data center as an enforcement point for the first USP(Col 7 Ln 32-43, the same cluster having same data sources being enforced); automatically generating, at the first data center, a first local security policy based on the first USP(Col 6 Ln 53-61, the policy being applied to request for common resource) ; and deploying a workload associated with the first universal policy group to the first data center, wherein the first USP is enforced for the workload via the first local security policy(Col 8 Ln 46-53, the server application type being determined to apply the policy group).

But Arrowood does not disclose the security policy but rather only an workload policy. However,  Zhang discloses an compliance policy for storage tiers being a security policy  see Col 7 Ln 26-38 & Col 3 Ln 13-42.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Arrowoood invention of applying a policy to workload group to include applying an security policy in order to provide for  data storage time periods and workload balance as taught in  Zhang see Col 9 Ln 50-55.


	
Regarding Claim 2, 9, 16,  Arrowood discloses  the method of claim 1, further comprising: determining a change to the workload(Col 7 Ln 44-55, identify performance parameters and change inefficiencies); identifying a second universal policy group for the workload based on the change(Fig. 8 item 818, 822, 826 the modify the workload group based on using same resources, availability of resource, threshold); determining a second USP that is associated with the second universal policy group(Fig. 8 item 818, 822, 826 the modify the workload group based on using same resources, availability of resource, threshold); and automatically generating, at the first data center, a second local security policy based on the second USP(Fig. 8 item 830, set the weights, and server application group and policy based on the policy).  

Regarding Claim 3, 10,17, Arrowood discloses  the method of claim 1, further comprising: migrating the workload from the first data center to a second data center (Col 7 Ln 56-61, the modification of values and policy groups); and automatically generating, at the second data center, a second local security policy based on the first USP (Col 7 Ln 56-61, the modification of values and policy groups).  

Regarding Claim 4, 11, 18,  Arrowood discloses  the method of claim 1, further comprising receiving credentials for the first data center provided by the user, wherein automatically generating, at the first data center, the first local security policy based on the first USP comprises using the credentials to complete an authentication process 

Regarding Claim 5, 12, 19,  Arrowood discloses  the method of claim 1, further comprising determining that the workload is associated with the first universal policy group based on metadata associated with the workload(Col 8 LN 38-45, workload manager identifies the request based on type of application).  

Regarding Claim 6, 13, 20, Arrowood discloses  the method of claim 1, further comprising determining that the workload is associated with the first universal policy group based on a dynamic membership criterion of the first universal policy group(Col 9 Ln 14-23, the assignment of application requests).  

Regarding Claim 7, 14, Arrowood does not disclose the secure communication. However, Zhang discloses the method of claim 1, wherein the first USP comprises a rule related to secure shell communications between the first universal policy group and a second universal policy group(Fig. 1 item 130, 132, the tenant  to tenant communication done securely) .

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Arowood  invention of workload group having policy to include secure shell communication between two policy groups in order to facilitate secure transactions  as taught in Zhang see Col 19 Ln 38-45.

	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent  9323459 to Marshak, which discloses the storage groups having workload data being applied allocation policy.

US Patent Pub 2015/0249707 to Morgan which discloses the policy management applying migration policy.

US Patent Pub 2020/0127852 to Lijenstopie which discloses the policy data store applying the policy to groups.

Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov